Citation Nr: 1759770	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-28 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1989 to December 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2016, the Board remanded for further development.  Substantial compliance was achieved, as the Veteran was afforded a Board hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran generally contends that the manifestations of his eczema are more severe than contemplated by his current, 10 percent rating.  See April 2016 Brief (contended that the January 2012 VA skin examination, with March 2013 addendum, was inadequate for failure to complete a scars/disfigurement questionnaire after disfigurement finding and for not acknowledging systemic therapy use); September 2016 testimony (rash affects bilateral arms, bilateral legs, stomach, face, and neck; applies prescription cream daily to control outbreaks).  However, the evidence of record is currently insufficient to decide the claims. 

Eczema is generally rated under diagnostic code (DC) 7806; however, depending on the predominant disability, eczema may also be rated under DC 7800 (disfigurement of the head, face, or neck) or under either DC 7801, 7802, 7803, 7804, or 7805 (scars).  See 38 C.F.R. § 4.118, DC 7806.  The January 2012 skin examiner indicated that the eczema caused scarring or disfigurement, described as "lesions noted on the back of neck (see photos);" the examiner did not complete a scars/disfigurement questionnaire.  In a March 2013 addendum, the examiner explained that "there is no scar on [the Veteran's] neck" and that the "disfigurement" is "merely the visible eczema on the back of his neck;" the examiner declined to complete a scars/disfigurement questionnaire.  

The Board lacks the required information to interpret the severity of the Veteran's eczema under diagnostic code (DC) 7806, including whether a higher rating would be more appropriate under a DC for disfigurement of the head/face/neck or scars.  Additionally, since the January 2012 examination, the legal interpretation of "systemic therapy" has been expanded.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).  Accordingly, systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id; Dorland's Illustrated Medical Dictionary 1986 (32 ed. 2012).  Of note, a topical corticosteroid can be a systemic therapy if it is administered on a large enough scale such that it affects the body as a whole.  Id.  As such, the Board requires a new examination to assess: (1) the current severity of the eczema; (2) the severity of any scars and/or disfigurement associated with the eczema; and (3) whether any of the eczema treatment, including the use of topical corticosteroids, is considered "systemic therapy" as defined above.  Id.

Accordingly, the case is REMANDED for the following action:

Schedule an examination to assess the current severity of the eczema and any associated scars and/or disfigurements.

The Board notes: (1) the January 2012 skin examination, indicating that eczema caused scarring or disfigurement, described as "lesions noted on the back of neck (see photos);" and (2) the March 2013 addendum, explaining that "there is no scar on [the Veteran's] neck" and that the "disfigurement" is "merely the visible eczema on the back of his neck, as noted in [the January 2012] report."  

The examiner must clearly indicate whether any eczema treatment is a "systemic therapy" as defined below:
 
Systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, 862 F.3d 1351 (2017); Dorland's Illustrated Medical Dictionary 1986 (32 ed. 2012).  Of note, a topical corticosteroid can be a systemic therapy if it is administered on a large enough scale such that it affects the body as a whole.  Id.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).

